DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              THOMAS WALLACE and BONNIE WALLACE,
                          Appellants,

                                    v.

PROGREEN SERVICES, LLC, and EQUITY LIFESTYLE PROPERTIES,
                          INC.,
                        Appellees.

                              No. 4D19-1480

                              [March 4, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 502017CA000483.

  Peter Ticktin and Kenrick Almaguer of The Ticktin Law Group, Deerfield
Beach, for appellants.

  Patrick M. Chidnese and Stacy D. Blank of Holland & Knight LLP,
Tampa, for appellees.

PER CURIAM.

  Affirmed. Wolf v. Sam’s East, Inc., 132 So. 3d 305 (Fla. 4th 2014).

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.